Citation Nr: 1009013	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for a history of 
perforated tympanic membranes.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and May 2008 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In September 2009, the Veteran 
testified at a hearing before the undersigned. 

The claim for a higher evaluation for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, 
audiometric test results obtained during examination by VA 
audiologists correspond to a numeric designation of no 
greater than II in the right ear and II in the left ear.  

2.  At all times during the pendency of the appeal, the 
Veteran has had a history of perforated tympanic membranes 
that neither resulted in frequent periods of hospitalization 
or marked interference with employment.




CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a compensable 
rating for bilateral hearing loss at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The Veteran has not met the criteria for a compensable 
rating for a history of perforated tympanic membranes at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6211 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice, including notice in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in the January 2008 and November 2008 letters.  While 
the Veteran may not have been provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the adjudication of the claims in 
the May 2008 rating decision, the Board finds that providing 
the Veteran with adequate notice in the above letters 
followed by a readjudication of the claim in the January 2009 
statement of the case, "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  Moreover, the Board finds that even if 
the above letters did not provide the Veteran with adequate 
notice, this notice problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims after reading the above 
letters, the May 2008 rating decision, and the January 2009 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
file all identified and available post-service treatment 
records.  The Veteran was also afforded a VA examination in 
February 2008 which is adequate for rating purposes because 
it includes a comprehensive examination of the claimant that 
allows the Board to rate the severity of his disabilities 
under all relevant Diagnostic Codes even though it does not 
appear that that examiner had the claims file at the time of 
the examination.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the examiner was aware that the Veteran was 
service connected for the disabilities in question.  
Moreover, the examiner's understanding of the pertinent 
medical history was accurate, and the examiner was qualified 
to make his own determination as to the current severity of 
these disabilities based on the testing her performed.  Under 
these circumstances, the Board finds that review of the 
claims file was not necessary.  Id; Also see VAOPGCPREC 20-95 
(July 14, 1995) (holding that the claims file need not be 
available to the examiner in every case.  Rather, the 
determination as to whether review of prior medical records 
is necessary in a particular case depends largely upon the 
scope of the examination and the nature of the findings and 
conclusions the examiner is requested to provide).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran asserts that his bilateral hearing loss and 
perforated tympanic membranes meet the criteria for 
compensable ratings.  It is also requested that the Veteran 
be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Hearing Loss Claim

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim in November 2007, the 
rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the Veteran's case, audiometric testing conducted at VA in 
December 2007 showed puretone thresholds of 65, 50, 75, and 
95 decibels in the right ear and puretone thresholds of 25, 
30, 65, and 80 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 70 decibels 
in the right ear and 50 decibels in the left ear.  Speech 
recognition ability was 96 percent in the right ear and 88 
percent in the left ear.

At the subsequent February 2008 examination, audiometric 
testing showed puretone thresholds of 65, 50, 75, and 95 
decibels in the right ear and puretone thresholds of 25, 30, 
65, and 80 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 71.25 decibels 
in the right ear and 50 decibels in the left ear.  Speech 
recognition ability was 94 percent in the right ear and 90 
percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's right ear hearing 
loss, at its very worst, is assigned a numeric designation of 
II and the left ear hearing loss, at its very worst, is 
assigned a numeric designation of II.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Hart, supra.

The Perforated Tympanic Membranes Claim

Historically, the Veteran's perforated tympanic membranes 
were rated as non compensably disabling under 38 C.F.R. 
§ 4.87, Diagnostic Code 6211.  Diagnostic Code 6211 only 
provides for a non compensable rating for perforated tympanic 
membranes.  Therefore, a higher rating is unavailable; and 
the Board must deny his claim for an increased rating under 
Diagnostic Code 6211.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Hart, 
supra.

Next, the Board notes that while other possible applicable 
Diagnostic Codes for rating disabilities of the ear would 
provide for a compensable rating, including Diagnostic 
Code 6100 (hearing loss) and Diagnostic Code 6260 (tinnitus), 
the Veteran is already receiving separate ratings under these 
Diagnostic Codes and to also rate his perforated tympanic 
membranes under these code sections would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2009).  Therefore, the 
Board finds that the Veteran's perforated tympanic membranes 
are not better rated under another Diagnostic Code even 
though he may not receive a compensable rating under the 
current code section and the claim must be denied.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO as well as the personal hearing 
testimony, regarding the rating schedule not adequately 
compensating the claimant for the problems caused by his 
bilateral hearing loss and perforated tympanic membranes, the 
Board will considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  Although the Veteran and his 
representative claim that the rating schedule does not 
adequately compensate the claimant for the problems caused by 
his bilateral hearing loss and perforated tympanic membranes, 
the evidence does not objectively show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his bilateral 
hearing loss or perforated tympanic membranes, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
doctors, and the personal hearing testimony.  In this regard, 
the Veteran is credible to report on what he sees and feels 
and others are credible to report on what they can see.  See 
Jandreau, supra; Buchanan, supra; Charles, supra; also see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For example, 
the Veteran is competent to report that he has problems 
hearing people talk.  However, the Veteran and his 
representative are not competent to opine as to the 
claimant's puretone thresholds or speech recognition ability 
or problems caused by his history of perforated tympanic 
membranes because such opinions requires medical expertise 
which they have not been shown to have and these types of 
findings are not readily observable by a lay person.  Id; 
also see Espiritu, supra.  Furthermore, the Board finds more 
competent and credible the medical opinions provided by the 
experts at the Veteran's audiological examination than his 
and his representative's lay assertions.  Id; also see 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In adjudicating the current appeal for increased ratings, the 
Board has not overlooked the Court's recent holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding 
that claims for higher evaluations also include a claim for a 
total rating based on individual unemployability (TDIU) when 
the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is 
not applicable to the current appeal because the Veteran has 
never claimed that either of these disabilities prevents him 
from obtaining and/or maintaining employment.  Therefore, the 
Board finds that the current decision need not consider 
whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims for a compensable rating for 
bilateral hearing loss and a history of perforated tympanic 
membranes must be denied. 


ORDER

A compensable evaluation for bilateral hearing loss is denied 
at all times during the pendency of the appeal.

A compensable evaluation for a history of perforated tympanic 
membranes is denied at all times during the pendency of the 
appeal.


REMAND

As to the claim for a higher evaluation for PTSD, while the 
Veteran testified that he saw Dr. Kay every couple of months 
for individual therapy for his PTSD, copies of all these 
records do not appear in the claims files.  Accordingly, the 
Board finds that a remand is required to obtain these 
records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992) (holding that when reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them).  

Likewise, the Veteran reported that he receives all of his 
healthcare at the Chicago and North Chicago VA Medical 
Centers.  Therefore, while the appeals is in remand status, 
the agency of original jurisdiction should also obtain and 
associate with the record any outstanding contemporaneous 
treatment records of his from these facilities that have not 
already been associated with the claims file.  Id.

The Board notes record also does not show that the Veteran 
was afforded a VA examination in connection with his claim 
for a higher evaluation for PTSD.  Accordingly, the Board 
finds that a remand is required to provide him with such an 
examination.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim); McLendon v. Nicholson, 20 Vet. 
App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining any 
needed authorization should obtain and 
associate with the claims file all of the 
Veteran's treatment records for his 
individual therapy with Dr. Kay as well 
as all of his outstanding treatment 
records from the Chicago and North 
Chicago VA Medical Centers since August 
2005.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  As to the 
VA treatment records, because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran and his representative should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claims files.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychiatric testing, must be accomplished 
and all clinical findings should be 
reported in detail.  In accordance with 
the AMIE worksheet for rating PTSD, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his disability.  

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit, to include a 
summary of the evidence received since 
the January 2009 statement of the case, 
and any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


